Citation Nr: 0305670	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  94-24 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
ureterolithiasis from June 1, 1993, to April 11, 1995, and in 
excess of 30 percent on and after April 12, 1995.  

(The issue of entitlement to a rating in excess of 20 percent 
for a low back disability will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of rating decisions of the Regional Office (RO) 
in Oakland, California.  The appeal ensued following a 
November 1993 rating decision in which 10 percent disability 
ratings for service-connected right ureterolithiasis and a 
low back disorder were confirmed.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in July 1994, a transcript of which has been 
associated with the claims file.

In a January 1996 rating decision, the 10 percent rating in 
effect for right ureterolithiasis was increased to 30 
percent, effective from April 12, 1995, the date that the 
veteran was seen for his service-connected condition.  The 
claim was remanded by the Board in March 1998 for additional 
examinations, and in a September 2000 rating decision the 30 
percent rating in effect for right ureterolithiasis was 
confirmed.  The 10 percent rating in effect for the low back 
disorder was increased to 20 percent, effective from the date 
that the veteran filed to reopen his claim, June 1, 1993.  
The appeal continues.  

The Board is now undertaking additional development of the 
claim for an increased evaluation for a low back disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).




When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
the issue of entitlement to a rating in excess of 20 percent 
for a low back disorder.  


FINDINGS OF FACT

1.  From June 1, 1993, through April 11, 1995, the veteran's 
right ureterolithiasis was manifested by no more than mild 
disability with only an occasional attack of colic, not 
infected and not requiring catheter drainage.  Moderate 
disability or frequent attacks of colic, requiring catheter 
drainage was not demonstrated.  

2.  On and after April 12, 1995, the veteran's right 
ureterolithiasis has not been shown to be productive or 
greater impairment than that compatible with invasive or non-
invasive procedures more than 2 times per year, diet therapy, 
or drug therapy, frequent attacks of colic with infection 
(pyonephrosis) and impaired kidney function.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right ureterolithiasis from June 1, 1993, to April 11, 1995, 
and in excess of 30 percent on and after April 12, 1995, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§  4.7, 4.115a, Diagnostic Codes (DCs) 7508-7511 
(effective prior to February 17, 1994); 38 C.F.R. §§ 4.7, 
4.115b, DCs 7507-7511; 59 Fed. Reg. 2523-2529 (Jan. 18, 1994) 
(effective February 17, 1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the claim file reflects that service connection 
was established for right ureterolithiasis on appeal upon 
rating action in 1947.  The service medical records (SMRs) 
reveal that the veteran sustained an injury to his back in 
1943 which required a body cast to be worn continuously for 
approximately 50 days.  He also underwent 3 operations for 
surgical relief of genitourinary (GU) disabilities traceable 
to the back injury.  

A VA postservice examination in November 1946 resulted in 
diagnoses of lumbar region myalgia, cicatrices, lumbar, 
bilateral following removal of renal calculi, and calculus, 
ureter, right upper third.  

In June 1948  the Board granted a 20 percent rating for the 
GU disorder, effective from the date following discharge.  

In a February 1949 rating action the RO reduced the 20 
percent rating for ureterolithiasis to noncompensable.  

VA examinations in 1966 and 1967 showed little change in the 
veteran's conditions and the noncompensable ratings were 
confirmed by rating actions shortly thereafter.  

The veteran was hospitalized at VA in November 1969 and 
underwent a bilateral nephrolithotomy.  

In February 1970 the RO granted an increased (compensable) 
evaluation of 10 percent for right ureterolithiasis, 
effective from November 14, 1969.  

On June 1, 1993, the veteran filed a claim for an increased 
rating for his right ureterolithiasis.  

In November 1993 the RO affirmed the 10 percent rating.  

Evidence reviewed included VA records from 1992 and 1993 
which showed that the veteran had obstructive symptoms and 
prostatic enlargement and a small stricture of the bulbar 
urethra.  An opinion (added to the record in 1993) was 
obtained from a rating board physician.  It was opined that 
his current GU symptoms were unrelated to his service-
connected right ureterolithiasis.  

At a personal hearing in July 1994, the veteran provided 
testimony in support of his claim.  He reported continued GU 
symptoms to include kidney stones.  

VA records from 1994 include a pelvic echogram procedure 
which was performed in September 1994.  No hydronephrosis was 
found and there was no evidence of recurrent nephrolithiasis.  

Subsequently dated VA records reflect that the veteran was 
seen on April 12, 1995, for left flank pain.  Probable kidney 
stone was diagnosed.  He underwent a left urethral cystogram 
with placement of a catheter on May 11, 1995.  On May 18, 
1995, a left ureteroscopy was attempted, but due to scarring 
of the left urethral orifice, it was not possible to pass the 
guide wire.  Post procedure records show that the veteran 
reported that he was doing well.  In August 1995, the veteran 
reported that he was still having trouble with kidney stones.  

In a January 1996 rating action, the RO granted an increased 
rating of 30 percent for service-connected right 
ureterolithiasis, effective as of April 12, 1995, the date 
that the veteran was treated at the VA facility.  

In February 1996, the veteran was seen by VA.  At that time, 
there was a 3 mm. stone in the right upper third and a 2 mm 
stone in the left upper third.  

VA examination in November 1996 showed no dysuria, no 
hematuria, occasional nocturia, with urinary passage being 
full and regular.  There was no tenderness, and he was not 
under any current treatment.  He indicated that his last 
stone had been in 1996.  

In March 1998, the Board remanded the claim for additional 
evaluation and evidence.  

VA records dated from 1996 to 1998 were submitted.  These 
records reflect that the veteran was noted to have a history 
or ureterolithiasis with flank pain or dysuria in September 
1997.  In June 1998, he was seen at a VA facility complaining 
of right flank pain, dull in nature with no radiation, which 
came and went.  Ultrasound at that time showed a normal 
kidney.  

Upon VA examination March 30, 1999, a small right renal stone 
in renal pelvis, non-obstructive was noted.  

In a July 1999 addendum report, the examiner noted that the 
veteran's HTN was well controlled and not related to his 
service-connected ureterolithiasis.  

In a June 2000 addendum report to the March 1999 examination, 
the examiner noted that there was X-ray evidence of renal 
stones.  


Criteria

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2002).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).  

As to the veteran's claim for an increased rating for 
ureterolithiasis, it is noted that the veteran's claim was 
filed in June 1993.  During the pendency of the appeal, the 
schedular criteria governing GU disabilities was amended, 
effective February 17, 1994.  See 58 Fed. Reg. 2, 527 (Jan. 
18, 1994).  The U.S. Court of Appeal for Veterans Claims 
(CAVC) has held that when a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313, (1991).  
Therefore, the Board will consider the veteran's disability 
under both the old and the revised regulations.  However, the 
amended regulation may not be applied prior to its effective 
date.  VAOPGCPREC 3-00.  Thus, the Board must apply the old 
version of the rating criteria prior to February 17, 1994, 
the effective date of the regulatory change.  




Prior to October 8, 1994, chronic ureterolithiasis was rated 
pursuant to 38 C.F.R. § 4.115a, DC 7510 which provided that 
such disability was to be rated as hydronephrosis.  
Hydronephrosis was rated pursuant to 38 C.F.R. § 4.115a, DC 
7509 (1993), which provided that a minimum 10 percent rating 
was warranted for mild impairment with only an occasional 
attack of colic, not infected and not requiring catheter 
drainage. 

A 20 percent rating was assignable for moderate impairment 
with frequent attacks of colic, requiring catheter drainage.  
A maximum rating of 30 percent was warranted for moderately 
severe impairment with frequent attacks of colic with 
infection (pyonephrosis), kidney function greatly impaired.  
Severe hydronephrosis with infection or involvement of the 
other kidney was to be rated as absence of one kidney with 
nephritis, infection or pathology of the other.  38 C.F.R. § 
4.115a (1993).

DC 7508 regarding nephrolithiasis was rated as 
hydronephrosis.  Calculus in the kidney was required; stag 
horn or multiple stones filling pelvis of the kidney 
warranted a 30 percent rating.  38 C.F.R. § 4.115a (1993).

DC 7511 for stricture of the ureter was also rated as 
hydronephrosis.  38 C.F.R. § 4.115a (1993).

Under the current rating criteria of 38 C.F.R. § 4.115b, DC 
7510 and 7508, ureterolithiasis and nephrolithiasis are rated 
as hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: 1.  diet therapy  2.  
drug therapy.  3.  invasive or non-invasive procedures more 
than two time/year.  38 C.F.R. § 4.115b (2002).  

Hydronephrosis is rated as follows:  Severe; rate as renal 
dysfunction.  Frequent attacks of colic with infection 
(pyonephrosis), kidney function impaired: 30 percent.  

Frequent attacks of colic, requiring catheter drainage: 20 
percent.  Only an occasional attack of colic, not infected 
and not requiring catheter drainage: 10 percent.  38 C.F.R. 
§ 4.115b, DC 7509 (2002).  

Nephrosclerosis, arteriolar is rated according to predominant 
symptoms as renal dysfunction, HRN, or heart disease.  
38 C.F.R. § 4.115b, DC 7505 (2002).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp 2002).  

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karna, supra.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to the disability at issue, a 
rationale of the denial, and he was notified of his appellate 
rights.  

In the supplemental statement of the case dated in December 
2002, the RO delineated the provisions and requirements of 
the VCAA of 2000, and indicated that it had fully considered 
them.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159.

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Right Ureterolithiasis

The veteran was granted service connection for 
ureterolithiasis in 1947.  This appeal ensued when the 
veteran filed for an increased rating in excess of 10 percent 
for this disorder on June 1, 1993.  The record reflects that 
in a subsequent rating action in January 1996, the 10 percent 
rating was increased to 30 percent, effective from April 12, 
1995.  The Board will now review each of these rating periods 
to determine if a rating in excess of 10 percent for right 
ureterolithiasis warranted from June 1, 1993, to April 11, 
1995, and if a rating in excess of 30 percent on and after 
April 12, 1995, are warranted.  

The treatment records covering the period from when the 
veteran filed his claim on June 1, 1993, through April 12, 
1995, when the RO assigned an increased rating include a 
pelvic echogram procedure in September 1994 which showed no 
hydronephrosis and no evidence of recurrent nephrolithiasis.  
These symptoms clearly meet the criteria for no more than a 
10 percent rating under the old or new criteria.  
Manifestations that would warrant a rating of 20 percent to 
include moderate disability with frequent attacks of colic 
requiring catheter drainage (DC 7509 (1993 and 2002)) or 
recurring stone formation requiring diet or drug therapy an 
invasive or non-invasive procedures more than 2 times per 
year are simply not demonstrated.  DCs 7508, 7510 (2002).  A 
rating in excess of 10 percent for the period of time in 
question is not warranted.  

The Board agrees with the 30 percent rating assigned from 
April 12, 1995, as this was the first indication in the 
records of increased disability subsequent to the veteran's 
filing of a claim on June 1, 1993.  It is noted that the 
veteran was seen on April 12, 1995, for left flank pain.  
Probable kidney stone was diagnosed.  He underwent a left 
urethral cystogram with placement of a catheter on May 11, 
1995.  On May 18, 1995, a left ureteroscopy was attempted, 
but due to scarring of the left urethral orifice, it was not 
possible to pass the guide wire.  Post procedure records show 
that the veteran reported that he was doing well.  In August 
1995, the veteran reported that he was still having trouble 
with kidney stones.  He continues to experience such problems 
as evidenced by subsequently dated records through 2001.  The 
most recent evidence dated in 1999 shows evidence of renal 
stones.  

As the initial treatment for GU complaints was on April 12, 
1995, and as the veteran has exhibited continuing problems 
since that time, the Board concurs with the assignment of a 
30 percent rating as of the date of initial treatment.  At no 
time, however, does the evidence during the period on and 
after April 12, 1995, meet the criteria for a rating in 
excess of 30 percent.  

For the veteran to be assigned a rating in excess of 30 
percent, he would have to show severe impairment of kidney 
function DCs 7508-7511 (1993) or severe renal dysfunction or 
HTN or heart disease.  DCs 7507-7511 (2002).  Such 
disabilities are not demonstrated.  And as the Board noted 
earlier, the competent medical authority of record has 
determined that the veteran's hypertension is not related to 
his service-connected genitourinary disability.

Final Considerations

Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluation for the disability at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation for the disability at issue for which an increased 
evaluation is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
genitourinary disability at issue.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal.  



However, as the preponderance of the evidence is against the 
claim on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this issue on that basis.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  


ORDER

Entitlement to a rating in excess of 10 percent for right 
ureterolithiasis from June 1, 1993, to April 11, 1995, and in 
excess of 30 percent on and after April 12, 1995, is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

